Citation Nr: 0308911	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  98-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependent's Educational Assistance (DEA) 
under the provisions of 38 U.S.C.A. Ch. 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had 20 years of active military service, to 
include service in Vietnam, terminating with his retirement 
to March 1988.  The veteran died in January 1997. The 
appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran died in January 1997 due to cardiopulmonary 
arrest due to metastatic colon cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for arthritis of the right knee due to trauma, 
rated 10 percent disabling; varicose veins, rated 10 percent 
disabling; hearing loss, rated 0 percent disabling; and 
hiatal hernia, rated zero percent disabling.  The combined 
evaluation was 20 percent.

3.  The metastatic colon cancer is not of service origin nor 
is it causally related to a service connected disorder.

4.  A disability of service origin was not involved in the 
veteran's death.

5.  The appellant does not meet the statutory criteria for 
eligibility for DEA.


CONCLUSIONS OF LAW

1.  Metastatic colon cancer was not incurred in or aggravated 
by service, may not be presumed to have been incurred in 
service and is not proximately due to or the result of a 
service connected disease or disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2002).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).

3.  The statutory requirements for eligibility for chapter 35 
Dependents' Educational Assistance benefits have not been 
met.  38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 
3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish her claim in the 
statement of the case and supplemental statement of the case.  
Also, in the July 2002 supplemental statement of the case, 
the RO notified the appellant of VCAA provisions and what 
records the VA would obtain.  The record shows that the RO 
has sought and/or obtained all pertinent evidence needed to 
adjudicate the present issue, to include all service medical 
records.  The Board finds that the VA has satisfied met 
provisions of the VCAA.  Quartuccio v. Princippi, 16 Vet. 
App. 183 (2002).

I.  Background

The official death certificate shows that the veteran died in 
January 1997 at the age of 48.  The immediate cause of death 
was cardiopulmonary arrest due to metastatic colon cancer.  
No other condition was listed as giving rise to the immediate 
cause of death or as a significant condition contributing to 
death but not related to the cause.  An autopsy was not 
performed.

At the time of the veteran's death, service connection was in 
effect for arthritis of the right knee due to trauma, rated 
10 percent disabling; varicose veins, rated 10 percent 
disabling; hearing loss, rated zero percent disabling; and 
hiatal hernia, rated zero percent disabling.  The combined 
rating was 20 percent.  

The veteran's service medical records do not reflect the 
presence of carcinoma or any chronic pulmonary disease.  The 
separation examination, which included a chest x-ray, showed 
no pertinent abnormality.

Medical records from Martin Army Hospital dated from 1989 to 
1996 show that in January 1993 the veteran was seen for 
complaints of upset stomach and pain of the right side of 
chest under the arm, and bleeding from rectum.  The 
assessment at that time was hiatal hernia.  In October 1993 
the veteran complained of shortness of breath and blood in 
stool.  

Due to a history of rectal bleeding, in April 1994 the 
veteran underwent left hemicolectomy with low anterior 
resection at Martin Army Community Hospital.  An April 1994 
medical report from that hospital shows findings from tissue 
examination and a final diagnosis of adenocarcinoma of colon, 
moderately well differentiated, invasive into serosal fat; 
and nine of nineteen pericolic lymph nodes contain metastatic 
tumor.  A radiographic report at that time noted poor 
inspiratory study, subsegmental atelectasis in the right mid-
lung field, and also left lower lung field. 

The report of a private medical oncology consultation dated 
in May 1994 contains an impression of carcinoma of the upper 
rectum, Duke's C, with 9 lymph nodes positive.  

A private report of abdominal CT dated in January 1996 
contains an impression of abnormal abdominal CT.  The 
clinical impression noted that there were several lesions 
involving the liver parenchyma, which were slightly more 
discrete than on an October 1995 comparison study.  The 
examiner noted that with the given clinical history of colon 
carcinoma, that these were suspicious for metastatic lesions.  
Private medical records dated in February 1996 contain an 
impression of rectal carcinoma that likely represents 
metastic disease. 

Private medical records in April 1996 show that the veteran 
was seen for a history of pulmonary lesion and recurrent 
bleeding.  Films revealed a subtle nodule at the left upper 
lobe and a questionable nodule at the right base.  On CT 
examination at that time, the impression included that there 
were three noncalcified scattered lung nodules, and two foci 
of decreased attenuation of the right lobe of the liver that 
must be considered suspicious.

The report of private CT examination in June 1996 contains 
impressions including (1) scattered bilateral lung nodules 
that for the most part appeared non-calcified but could still 
represent a diffuse granulomatous process if no history of 
cancer.  There was a large calcified subcarinal lymph node 
that may be helpful in suggesting underlying granulomatous 
process; and (2) subtle area of decreased attenuation 
posterior right lobe of the liver difficult to assess without 
IV contrast. 

A private discharge summary report of hospitalization from 
October to November 1996 contains a final diagnosis that 
includes (1) recurrent adenocarcinoma of the sigmoid colon 
with metastasis to the left pelvic lymph nodes and liver with 
mechanical obstruction of the sigmoid colon, left ureter and 
left iliac vein and lymphatics; and (2) chronic cholecystitis 
and cholelithiasis. 

In February 2003 the veteran's records were reviewed by a VA 
specialist.  The examiner noted that the veteran had rectal 
bleeding for approximately one year prior to the diagnosis of 
colon cancer in April 1994.  The examiner noted that the 
veteran had had normal liver function tests in September 1987 
while in service and that on the discharge physical 
examination in January 1988, the digital rectal examination 
was negative and stool occult was negative.  The examiner 
stated that there was no other information that would 
indicate symptoms of colon cancer prior to discharge or 
within one year after discharge from service.  The examiner 
noted that in April 1996, abdominal and chest CT scan showed 
three non-calcified scattered lung nodules, two nodules at 
the base of the right lung field and two that must be 
considered suspicious.  The examiner noted that biopsies in 
November 1996 revealed metastatic adenocarcinoma to the 
liver, consistent with bowel primary and adenocarcinoma of 
the rectum, moderately well differentiated and invasive.  

The examiner stated that he did not find any evidence that 
any lung biopsies were done to determine if the veteran had 
any metastatic lung disease or not.  The examiner noted that 
diagnoses in November 1996 included (1) recurrent 
adenocarcinoma of the sigmoid colon with metastasis to the 
left pelvic lymph node and liver and with mechanical 
obstruction of the sigmoid coon, left ureter, and left iliac 
vein and lymphatics; and (2) chronic cholecystitis and 
cholelithiasis.  The examiner noted that there was no 
diagnosis in November 1996 of metastatic disease to the 
lungs.  

The examiner concluded with the following opinions.  The 
veteran had no symptoms of colon cancer during service or 
within one year after being discharged.  The veteran's 
symptoms seemed to have occurred in 1993 and when he was 
discharged in 1998.  The examiner opined that it was fairly 
obvious that the cause of death was metastatic cancer of the 
colon.  He noted that there were suspicious areas in the 
lungs of possible metastatic cancer but there were no 
biopsies done, so this was not confirmed.  The examiner 
opined that it was highly unlikely that the veteran had 
primary lung cancer and it was much more likely that if he 
had had lung cancer, it was metastatic lung cancer from the 
colon as primary.

II.  Analysis

A.  Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i.e cancer, which was 
manifested to a degree of 10 percent disabling within one 
year following the veteran's retirement from active duty.  38 
U.S.C.A. § 1101, 1112, 1113, 11131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2001) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2002) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e) (2002).  The diseases listed at 38 C.F.R. § 
3.309(e) (2002) shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii) (2002).  
Effective May 8, 2001, 38 C.F.R. § 3.309 was amended to 
include Type II diabetes mellitus.

The regulations pertaining to Agent Orange exposure include 
all herbicides used in Vietnam and provide for a presumption 
of exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam era and manifest 
the enumerated disorders at 38 U.S.C.A. § 3.309. 38 C.F.R. § 
3.307(a)(6)(iii).   "Service in Vietnam" includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam. 
38 C.F.R. § 3.313(a).  

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death. For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service 
connected disability casually shared in producing death; 
rather, a causal connection must be shown.

The appellant has indicated that the veteran was treated for 
lung problems during service.  She indicates that a treating 
physician was concerned about nodules in the veteran's lungs.  
She states that the cancer may have originated in his lungs 
Lay testimony and statements are deemed competent evidence 
with regard to the description of the veteran's symptoms.  A 
layperson is not competent, in the absence of evidence 
demonstrating that he or she has medical training or 
expertise, to render medical findings or opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

The first aspect of the case to be determined is whether the 
veteran had lung cancer and, if yes, whether the lungs were 
the primary site of the cancer.  In this regard, the private 
treatment records show the presence of nodules in the right 
lung.  However, a diagnosis of lung cancer was not made.  
This is confirmed by the VA examiner in February 2003 who 
indicated that there were suspicious areas in the lung of 
possible metastatic cancer but this was not confirmed.  
Regardless the private medical records indicate that the 
colon was the primary site of the cancer.  Additionally the 
VA examiner stated that it was highly unlikely that the 
veteran had primary lung cancer and it was much more likely 
that if he had had lung cancer, it was metastatic lung cancer 
from the colon as primary.  This opinion is supported by the 
medical evidence.  Also, colon cancer is not include the 
presumptive diseases under 38 C.F.R. § 3.309(e).  Accordingly 
the presumption of service connection is not applicable in 
the current case.  38 C.F.R. §§ 3.307 and 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude establishment of 
service connection with proof of actual direct causation. 
Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

In this regard, the veteran's service medical records show no 
complaint or finding diagnostic of carcinoma nor was any 
carcinoma shown within the first year after the veteran's 
retirement from service in March 1988.  The medical evidence 
of record reveals that the veteran first had relevant 
complaints in 1993 and his colon cancer was initially 
identified and treated in 1994, with involvement of other 
organs diagnosed thereafter.  Thus, as this was a number of 
years after his retirement from military service, the colon 
cancer may not be presumed to have been incurred in service.  
Additionally, there is no medical evidence of record which 
relates the metastatic colon cancer to the veteran's service 
or any incident therein nor is there any medical evidence 
which indicates the metastatic colon cancer was related to 
the service connected disabilities.  The Board finds that the 
colon cancer is not of service origin and is not related to 
any incident in service to include exposure to Agent Orange.  
The Board also finds that the colon cancer was not related to 
the service connected disorders.  As such, it is the judgment 
of the Board that a service-connected disability did not 
cause, hasten, or materially and substantially contribute to 
the veteran's death.  Accordingly, the preponderance of the 
evidence is against the appellant's claim.

B.  Dependent's Educational Assistance under the provisions 
of 38 U.S.C.A. Ch. 35

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2002).

As discussed above, however, the deceased veteran did not die 
of a service-connected disability.  The record reflects that 
he did not have a disability evaluated as total and permanent 
in nature resulting from a service-connected disability at 
the time of his death.  Accordingly, the appellant cannot be 
considered an "eligible person" entitled to receive 
educational benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021(a)(2)(i)(ii).  Because the appellant does not 
meet the basic criteria under the law for eligibility for DEA 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for DEA 
benefits must be denied as a matter of law.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  

The claim for entitlement to DEA is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

